                Case 5:18-cr-00258-EJD Document 699 Filed 02/09/21 Page 1 of 2




                                     UNITED STATES DISTRICT COURT

                                   NORTHERN DISTRICT OF CALIFORNIA

                                          CRIMINAL MINUTES

 Date: February 9, 2021              Time: 10:13-10:32                  Judge: Edward J. Davila
                                     Total Time: 19 Mins.
 Case No.: 18-cr-00258-EJD- Case Name: UNITED STATES v. Ramesh “Sunny” Balwani(P)(NC)
 2

Attorney for Plaintiff: Jeffrey Schenk, John Bostic, Robert Leach, Vanessa Baehr-Jones

Attorney for Defendant: Jeffrey Coopersmith, Stephen Cazares, Amy Walsh, Guy Singer, Amanda
McDowell, Jenna Vilkin, Molly McCafferty, Aaron Brecher, Kory DeClark

  Deputy Clerk: Adriana M. Kratzmann                     Court Reporter: Irene Rodriguez

  Interpreter: N/A                                       Probation Officer: N/A

                                 PROCEEDINGS – STATUS CONFERENCE
                                 Via Zoom Webinar Remotely due to COVID19

Defendant is present, out of custody and consents to the proceeding being held via Zoom video.
Hearing held.
The Court set Jury Selection beginning on January 11, 2022 at 9:00 a.m. and evidence is anticipated to
begin on January 18, 2022 at 9:00 a.m. The Court ordered the parties to meet and confer and file a
proposed scheduling order based upon the new trial date. Also, counsel shall include status conference
date(s) in the proposed scheduling order. (Previous trial estimate 3-4 months)
Pursuant to 18 U.S.C. §3161(h)(7)(A), the Court found the ends of justice served in granting the
continuance outweighed the best interests of the public and the defendant in a speedy trial, and excluded
time from 2/9/2021 through and including 1/11/2022. For the reasons stated on the record, time is
excluded pursuant to 18 U.S.C. §3161(h)(7)(B)(iv).

CASE CONTINUED TO: January 11, 2022 9:00 A.M. for Jury Selection.

Under federal law, including Rule 5(f) of the Federal Rules of Criminal Procedure,
Brady v. Maryland, 373 U.S. 83 (1963), and all applicable decisions interpreting Brady,
the government has a continuing obligation to produce all information or evidence known

                                                                                           Adriana M. Kratzmann
 P/NP: Present, Not Present
                                                                                               Courtroom Deputy
 C/NC: Custody, Not in Custody
                                                                                                  Original: Efiled
 I: Interpreter
                                                                                                             CC:
                Case 5:18-cr-00258-EJD Document 699 Filed 02/09/21 Page 2 of 2




to the government that is relevant to the guilt or punishment of a defendant, including,
but not limited to, exculpatory evidence.

Accordingly, the Court Orders the government to produce to the defendant in a
timely manner all information or evidence known to the government that is either:
(1) relevant to the defendant’s guilt or punishment; or (2) favorable to the defendant on
the issue of guilt or punishment.

This Order is entered under Rule 5(f) and does not relieve any party in this matter
of any other discovery obligation. The consequences for violating either this Order or the
government’s obligations under Brady include, but are not limited to, the following:
contempt, sanction, referral to a disciplinary authority, adverse jury instruction, exclusion
of evidence, and dismissal of charges.

EXCLUDABLE DELAY:
Category – Effective preparation of Counsel.
Begins – 2/9/2021
Ends – 1/11/2022




                                                                                     Adriana M. Kratzmann
 P/NP: Present, Not Present
                                                                                         Courtroom Deputy
 C/NC: Custody, Not in Custody
                                                                                            Original: Efiled
 I: Interpreter
                                                                                                       CC:
